ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-132, concluding that NOLA TRUSTAN of TOM1S RIVER, who was admitted to the bar of this State in 1982, should be suspended from the practice of law for a period of three months for violating RPC 1.8(a) (conflict of interest), RPC 1.8(e) (providing financial assistance to a client in connection with pending litigation), RPC 1.9(e) (using false information relating to the representation of a former client to the former client’s disadvantage or revealing information relating to the representation), RPC 3.3(a)(1) (knowingly making a false statement of material fact or law to a tribunal), RPC 3.3(a)(4) (knowingly offering evidence the lawyer knows to be false), RPC 4.1(a) (knowingly making a false statement of material fact to a third person), RPC 8.4(a) (violating or attempting to violate the Rules of Professional Conduct), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that respondent should be required to attend weekly Alcoholics Anonymous meetings, and prior to reinstatement to practice, submit proof of mental fitness;
And good cause appearing;
It is ORDERED that NOLA TRUSTAN is suspended from the practice of law for a period of three months and until the further Order of the Court, effective April 22, 2010; and it is further
ORDERED that respondent shall continue to attend weekly Alcoholics Anonymous meetings and submit proof of her continued sobriety to the Office of Attorney Ethics on a schedule to be *5determined by the Office of Attorney Ethics and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement to practice, respondent shall provide proof of her fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20—20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.